

116 HR 2549 IH: American Indian and Alaska Native Child Abuse Prevention and Treatment Act
U.S. House of Representatives
2019-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2549IN THE HOUSE OF REPRESENTATIVESMay 7, 2019Mr. Grijalva (for himself and Ms. Haaland) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Child Abuse Prevention and Treatment Act to require that equitable distribution of
			 assistance include equitable distribution to Indian tribes and tribal
			 organizations and to increase amounts reserved for allotment to Indian
			 tribes and tribal organizations under certain circumstances, and to
			 provide for a Government Accountability Office report on child abuse and
			 neglect in American Indian tribal communities.
	
 1.Short titleThis Act may be cited as the American Indian and Alaska Native Child Abuse Prevention and Treatment Act or the AI/AN CAPTA. 2.Government Accountability Office report on child abuse and neglect in Indian tribal communities (a)In generalThe Comptroller General of the United States (referred to in this section as the Comptroller General) shall conduct a study and issue a report on child abuse and neglect in Indian Tribal communities for the purpose of identifying vital information and making recommendations to the appropriate congressional committees concerning issues relating to child abuse and neglect in such communities.
 (b)Consultation with Indian TribesIn carrying out this section, the Comptroller General shall consult with Indian Tribes from each of the 12 regions of the Bureau of Indian Affairs.
 (c)DutiesNot later than 2 years after the date of enactment of this Act, the Comptroller General shall submit to the Committee on Health, Education, Labor, and Pensions and the Committee on Indian Affairs of the Senate and the Committee on Education and Labor and the Committee on Natural Resources of the House of Representatives a report on—
 (1)the number of Indian Tribes providing primary child abuse and neglect prevention activities; (2)the number of Indian tribes providing secondary child abuse and neglect prevention activities;
 (3)promising practices of Indian Tribes with respect to child abuse and neglect prevention that are culturally based or culturally adapted;
 (4)information and recommendations on how such culturally based or culturally adapted child abuse and neglect prevention activities could become evidence-based;
 (5)the number of Indian Tribes that have accessed Federal child abuse and neglect prevention programs; (6)child abuse and neglect prevention activities that Indian Tribes provide using of State funds;
 (7)child abuse and neglect prevention activities that Indian tribes provide using Tribal funds; (8)Tribal access to State children’s trust fund resources;
 (9)how the children’s trust fund model could be used to support prevention efforts regarding child abuse and neglect of American Indian and Alaska Native children;
 (10)Federal agency technical assistance efforts to address child abuse and neglect prevention and treatment of American Indian and Alaska Native children;
 (11)Federal agency cross-system collaboration to address child abuse and neglect prevention and treatment of American Indian and Alaska Native children;
 (12)Tribal access to child abuse and neglect prevention research and demonstration grants under the Child Abuse Prevention and Treatment Act (42 U.S.C. 5101 et seq.);
 (13)an examination of Federal child abuse and neglect data systems to identify what Tribal data is being submitted and barriers to submitting data; and
 (14)an examination of Federal child abuse and neglect data systems to identify recommendations on improving the collection of data from Indian Tribes.
				3.Other amendments
 (a)Geographical distributionSection 108(b) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106d(b)) is amended by inserting Indian tribes, and tribal organizations, after the States,.
 (b)Allocation of amountsSection 203 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116b) is amended— (1)by striking section 210 each place it appears and inserting section 209; and
 (2)in subsection (a)— (A)by striking The Secretary and inserting the following:
						
 (1)In generalSubject to paragraph (2), the Secretary; and (B)by adding at the end the following:
						
 (2)Allotment for increased appropriation yearsIn any fiscal year for which the amount appropriated under section 209 exceeds the amount appropriated under such section for fiscal year 2018 by more than $1,000,000, the Secretary shall reserve—
 (A)5 percent of the amount appropriated for the applicable fiscal year to make allotments to Indian tribes and tribal organizations; and
 (B)1 percent of the amount appropriated for the applicable fiscal year to make allotments to migrant programs..
					